


109 HR 5542 IH: To amend title 18, United States Code, to provide an

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5542
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide an
		  additional penalty for public officials who abuse their office in furtherance
		  of a felony.
	
	
		1.Abuse of office in
			 furtherance of a felony
			(a)In
			 generalChapter 93 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1925.Abuse of
				office in furtherance of a felony.
						(a)Whoever, as a
				public official, engages, or undertakes to engage, in any conduct in
				furtherance of a Federal felony, shall, in addition to the punishment provided
				for such felony, be fined under this title and imprisoned for 2 years.
						(b)In this section,
				the term public official means any of the following:
							(1)An official
				occupying an elected office of the United States or of a State or local
				government.
							(2)An official
				appointed to an office of the United States by the President with the advice
				and consent of the Senate.
							(3)An official
				appointed to an office of a State or local government by an official elected to
				an office of a State or local
				government.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 93 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1925. Abuse of office in furtherance of a
				felony
					
					.
			
